By the Court.
—The matters referred to, in the note from the jury, are rather within their own province to decide upon, than that of the court; but we may, perhaps, properly make some suggestions in reply to your communication.
What we understand the jury to mean by positive proof of corruption, is not possible in a direct sense, for the motives of a man’s conduct, and the impulses of his heart, cannot be the subject of direct positive proof; but there must be proof so clear, or positive, as to pi’oduce conviction, of acts; or declarations, or circumstances, from which the jury can, and indeed, have to, draw the inference of corruption. It is difficult to define corruption; but we may say, that it,is the wilfully and corruptly doing an act, or omitting a duty, which a person acting in a public capacity, knoios it to be his duty to do, or omit; in disregard of his official duty, and the obligations of his oath.
As to the connection of other persons in such violations of duty, where the corruption is proved, their participation can be no shelter or excuse for the defendant; but their consent to the act may be regarded in considering the probability of the defendant’s corruption.
As to the fact whether all the judges concurred in rejecting this vote; it is for the jury, not for us, to say, whether it was proved. Our note of Mr. Cleland’s testimony, is, that he said we, meaning himself and Mr. Duncan, the judges of the election, were satisfied to reject the vote.
The jury came in again at about 8 o’clock, P. M., and stated that they had riot agreed, and probably never would agree, they having been out about twenty-seven hours, and no nearer together than when they first retired. Whereupon, a juror was withdrawn, and they were discharged.